Judgment, Supreme Court, New York County, entered on February 18, 1975, affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Concur—Kupferman, J. P., Murphy, Tilzer and Lane, JJ.; Capozzoli, J., dissents in the following memorandum: Capozzoli, J. (dissenting). I doubt very much that, when the contract was entered into between these parties, either of them had any thought that the arbitrators would be authorized to punish either party for a breach of the contract in any way, other than to award such damages as reasonably flow directly from a breach. I believe that the sound approach to the question presented in this record is to hold that, since the arbitration agreement in question makes no provision for punitive damages and since no such provision can logically be read into the terms thereof by implication, the arbitrators exceeded their power where they nevertheless made an award of punitive damages. (CPLR 7511, subd [b], par [iii]; Matter of Publishers’ Assn. [Newspaper Union], 280 App Div 500.) Concur—Kupferman, J. P., Murphy, Tilzer and Lane, JJ.